Citation Nr: 0729498	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-08 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for notalgia 
paresthetica, claimed as a skin rash.

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from June 1981 to June 1984 
and from November 1986 to December 1991.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 2006, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reveals that a copy of an 
April 2007 supplemental statement of the case (SSOC) was 
returned to VA undelivered to the veteran.  An examination of 
the envelope shows that the veteran's current address of 
record was incorrectly spelled.  Specifically, the third line 
of the envelope was wrongly addressed to "Elle Calle 14" 
instead of "E12 Calle 14".  

Accordingly, the case is REMANDED for the following action:

Re-send a copy of the April 2007 SSOC, 
along with a cover letter and an SSOC 
Notice Response form, to the veteran.  
The veteran's current address of record 
should be correctly spelled on the 
envelope, with the third line reading 
"E12 Calle 14".  A reasonable period 
of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



